82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Charles BURGESS, Jr., Plaintiff-Appellant,v.Parker EVATT, Commissioner of the South Carolina Departmentof Corrections;  T. Travis Medlock, AttorneyGeneral of the State of South Carolina,Defendants-Appellees.
No. 95-7917.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 10, 1996.

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  William B. Traxler, Jr., District Judge.  (CA-94-1334-10-21BD)
Albert Charles Burgess, Jr., Appellant Pro Se.  David Leon Morrison, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his motion filed under Fed.R.Civ.P. 59(e).   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   We also find no abuse of discretion in the district court's denial of Appellant's Rule 59(e) motion.   Accordingly, we affirm on the reasoning of the district court.   Burgess v. Evatt, No. CA-94-1334-10-21BD (D.S.C. Aug. 7, 1995;  Sept. 15, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED